                                                                                          FILED
                                                                                 2019 Jan-09 PM 01:07
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BIODESIX, INC.,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )
CIRCULOGENE                              )       Case No. 2:18-cv-01865-AKK
THERANOSTICS, LLC,                       )
JOSEPH FLANAGAN,                         )
AMANDA RISHER, and                       )
MARK TYLER MCCURRY,                      )
                                         )
      Defendants.                        )
                                         )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Defendants Mark Tyler McCurry and Amanda Risher’s

motion to dismiss Biodesix’s claims against them for lack of personal jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(2). Doc. 23. Biodesix filed suit

against McCurry, Risher, Joseph Flanagan, and Circulogene Theranostics, LLC,

alleging that three of its former employees—McCurry, Risher, and Flanagan—

illegally solicited Biodesix clients, employees, and collaborators on behalf of their

current employer Circulogene. Doc. 1 ¶¶ 29-35. Biodesix has brought claims

against McCurry for breach of contract (Counts I, II, and V), against Risher for

breach of contract (Counts I, II, III), and against both of them for tortious

interference with contract (Count VI).
                                             1
       In their motion, McCurry and Risher maintain that they are residents of

South Carolina and North Carolina, respectively, who lack sufficient contacts with

Alabama for this court to exercise personal jurisdiction over them. Doc. 23; 23-1

¶¶ 3-5; 23-2 ¶¶ 3-5. Biodesix, a Colorado-based company, counters that specific

personal jurisdiction exists due to McCurry and Risher’s alleged contacts with

Circulogene, which is headquartered in Alabama, and with Circulogene’s

Alabama-based employees, including Flanagan. Docs. 24 at 1-2; 1 ¶¶ 1-3.1

        “A federal court sitting in diversity may exercise jurisdiction over a

nonresident defendant to the same extent as a court of that state.” Ruiz de Molina v.

Merritt & Furman Ins. Agency, Inc., 207 F.3d 1351, 1355 (11th Cir. 2000). Under

its long-arm statute, “Alabama permits its courts to exercise jurisdiction over

nonresidents to the fullest extent allowed under the Due Process Clause of the

Fourteenth Amendment to the Constitution.” Id. at 1355–56 (citation omitted). For

personal jurisdiction over a non-resident defendant, the Due Process Clause “only

requires” that the person or entity has sufficient “minimum contacts” with that


1
  Under Federal Rule of Civil Procedure 12(b)(2), “[a] plaintiff seeking the exercise of personal
jurisdiction over a nonresident defendant bears the initial burden of alleging in the complaint
sufficient facts to make out a prima facie case of jurisdiction.” United Techs. Corp. v. Mazer,
556 F.3d 1260, 1274 (11th Cir. 2009). After the defendant challenges jurisdiction with affidavit
evidence, “the burden traditionally shifts back to the plaintiff to produce evidence supporting
jurisdiction unless [the defendant’s] affidavits contain only conclusory assertions that the
defendant is not subject to jurisdiction.” Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d
1264, 1269 (11th Cir. 2002). If, however, “the plaintiff’s complaint and supporting evidence
conflict with the defendant’s affidavits, the court must construe all reasonable inferences in favor
of the plaintiff.” Id.
                                                 2
state and the suit does not offend “traditional notions of fair play and substantial

justice.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980).

       The Due Process Clause permits two types of personal jurisdiction—

“general” and “specific” personal jurisdiction. See Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923-24 (2011). Here, because McCurry

and Risher are not domiciled in Alabama, general jurisdiction does not apply and

only specific jurisdiction is at issue. See id. at 924 (“[T]he paradigm forum for the

exercise of general jurisdiction is the individual’s domicile.”). Accordingly, the

court must apply the Eleventh Circuit’s three-part test for specific jurisdiction:

       (1) whether the plaintiff's claims “arise out of or relate to” at least one of the
       defendant's contacts with the forum; (2) whether the nonresident defendant
       “purposefully availed” himself of the privilege of conducting activities
       within the forum state, thus invoking the benefit of the forum state's laws;
       and (3) whether the exercise of personal jurisdiction comports with
       “traditional notions of fair play and substantial justice.”

Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013)

(citations omitted).2

       The first prong of this test “focus[es] on the direct causal relationship among

‘the defendant[s], the forum, and the litigation.’” Fraser v. Smith, 594 F.3d 842,

850 (11th Cir. 2010) (citation omitted). Arguably, Biodesix’s claims “arise out of”

at least one of these Defendants’ contacts with Alabama: the alleged tortious

2
   “The plaintiff bears the burden of establishing the first two prongs, and if the plaintiff does so,
‘a defendant must make a compelling case’ that the exercise of jurisdiction would violate
traditional notions of fair play and substantial justice.’” Id. (citation omitted).
                                                  3
interference would not have occurred but for McCurry and Risher’s employment

contracts with Circulogene. See Waite v. All Acquisition Corp., 901 F.3d 1307,

1314 (11th Cir. 2018) (noting that “a tort ‘arise[s] out of or relate[s] to’ the

defendant’s activity in a state only if the activity is a ‘but-for’ cause of the tort.”);

doc. 1 ¶ 2.

      Nevertheless, specific jurisdiction does not apply because McCurry and

Risher have not “‘purposefully availed’ themselves of the privilege of conducting

activities” in Alabama. See Mosseri, 736 F.3d at 1355. The mere fact that McCurry

and Risher contracted with Circulogene does not establish “purposeful availment.”

See Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1268

(11th Cir. 2010) (“[E]ntering a contract with a citizen of another state, standing

alone, does not automatically satisfy the minimum contacts test.”). Biodesix has

failed to identify “further contacts or plus factors” that “indicate the defendant[s]

‘deliberate[ly] affiliat[ed]’ with the forum, and thus should reasonably anticipate

defending a suit there.” Id. at 1268-69 (citation omitted). Beyond communicating

with Flanagan and other Circulogene employees based in Alabama, McCurry and

Risher have had very little contact with Alabama. See docs. 23-1 ¶¶ 22-23; 23-2 ¶¶

20-21. For example, Risher has never visited Alabama for Circulogene-related

purposes, and McCurry’s sole Circulogene-related visit prior to this litigation was

for a lunch with another Circulogene employee. Docs. 23-1 ¶ 20; 23-2 ¶¶ 7-8.

                                           4
Moreover, as Circulogene employees, McCurry and Risher’s responsibilities do

not include soliciting or communicating with customers in Alabama. See docs. 23-

1 ¶¶ 14, 22-23; 23-2 ¶¶ 13, 20-21. Finally, McCurry and Risher’s sales territories

did not include Alabama when they worked for Biodesix. Docs. 23-1 ¶15, 17; 23-2

¶¶ 14-15. On this record, Biodesix has failed to meet its burden for the second

prong and, thus, cannot establish personal jurisdiction.

                                  CONCLUSION

      In light of Biodesix’s failure to satisfy the second prong of the personal

jurisdictional analysis, the court “need not address whether the exercise of personal

jurisdiction would violate the Due Process Clause.” See Prunty v. Arnold & Itkin

LLP, No. 18-10812, 2018 WL 4929504, at *2 n.2 (11th Cir. Oct. 11, 2018).

Therefore, the court cannot exercise personal jurisdiction over McCurry and

Risher, and their motion to dismiss, doc. 23, is due to be GRANTED.

Accordingly, Biodesix’s claims against McCurry and Risher are DISMISSED

WITHOUT PREJUDICE.

         DONE the 9th day of January, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          5
